 
 
IV 
108th CONGRESS
2d Session
H. RES. 543 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2004 
Mr. Price of North Carolina (for himself, Mr. Bereuter, Mr. Dreier, and Mr. Frost) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Providing for the establishment of a commission in the House of Representatives to assist parliaments in emerging democracies. 
 
 
1.Short title This resolution may be cited as the House Commission For Assisting Democratic Parliaments Resolution. 
2.Findings The House of Representatives makes the following findings: 
(1)Since its founding, the United States has championed the development of democracy around the world. 
(2)Indeed, beginning with the Continental Congress and continuing through the modern Congress, representative institutions have served as a critical component through which the American people have expressed their views on policy issues and through which the power of other government branches has been balanced. 
(3)Establishing democratic institutions in other countries is in the national interest of the United States and constitutes a goal of United States foreign policy. 
(4)For democracies to mature and to withstand cyclical turnover in government, strong government institutions, particularly national legislatures with appropriate infrastructure, are critical. 
(5)Furthermore, the legislative branches of governments of emerging democracies are largely comprised of new legislators, citizens from many walks of life, who face the challenges of creating new democratic systems without the benefit of previous legislative experience. The legislatures of these fledgling democracies lack training, equipment, or resources to carry out their work effectively. 
(6)Currently, many parliaments do not possess the necessary technology, such as modern computer equipment, software, or access to databases and electronic resources, to facilitate the timely flow of legislative information to lawmakers and legislative staff. 
(7)Parliaments in fledgling democracies also frequently lack trained staff to provide nonpartisan policy information, to draft legislation, and to advise legislators on policy matters. 
(8)Newly democratic parliaments may lack the resources to establish internal libraries, reference materials, and archiving capabilities for use by legislators and staff. 
(9)From 1990 through 1996, the United States House of Representatives, in conjunction with the House Information Systems Office (later known as House Information Resources) and the Congressional Research Service (CRS) of the Library of Congress, provided equipment and technical assistance to new parliaments in Central and Eastern European countries, including Albania, Bulgaria, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Poland, Romania, Russia, Slovakia, and Ukraine in an effort to develop and strengthen those institutions. 
(10)This program, commonly known as the Frost-Solomon Task Force, not only served the United States foreign policy goal of helping to establish democratic institutions in other countries, but also developed significant goodwill in the countries in which it was implemented. The program was designed to improve the efficiency of parliaments and the professionalism of its members and staff, as well as to increase transparency and accountability. 
(11)A program similar to the Frost-Solomon Task Force, which strengthens professionalism and efficiency within parliaments in democratic countries, continues to be in the national interests of the United States. 
3.Establishment of commission There is established in the House of Representatives a commission to be known as the House Commission For Assisting Democratic Parliaments (hereafter in this resolution referred to as the Commission). 
4.Membership of commission 
(a)Number and appointmentThe Commission shall be composed of 8 Members of the House of Representatives— 
(1)of which 4 members shall be appointed by the Speaker of the House of Representatives; and 
(2)of which 4 members shall be appointed by the Minority Leader of the House of Representatives. 
(b)Terms of members of the House of RepresentativesEach member of the Commission shall be appointed for a term that is concurrent with the Congress in which the appointment is made. Such a member may be reappointed for one or more subsequent terms in accordance with the preceding sentence. 
(c)Chairperson; vice chairpersonThe Chairperson of the Commission shall be designated by the Speaker of the House of Representatives from among the members appointed under subsection (a)(1). The Vice Chairperson shall be designated by the Minority Leader of the House of Representatives from among the members appointed under subsection (a)(2). 
5.STAFF OF COMMISSION 
(a)In generalThe Commission shall appoint and fix the pay of such personnel as the Commission considers appropriate. 
(b)Detail of legislative branch employeesAt the request of the Commission, the head of any office in the legislative branch may detail any of the personnel of that office to the Commission to assist it in carrying out its duties under this resolution. Any individual detailed by an office to the Commission pursuant to this subsection shall retain the individual’s status as an employee of the office for purposes of pay and benefits. 
(c)Employment of consultantsThe Commission may employ consultants to assist in carrying out its duties as described in section 6, including individuals with expertise in development of democratic parliaments, legislative systems management, legislative research, parliamentary procedure, related legislative matters, and technology systems management. 
6.Duties of commission 
(a)Study 
(1)In generalThe Commission shall conduct an annual study on the feasibility of programs of assistance for parliaments of countries described in paragraph (2) for the purpose of strengthening the parliamentary infrastructure of such countries. This study may be conducted more frequently, if the Commission so decides. The study shall assess— 
(A)how the parliament in each country studied plays, or could reasonably be expected to play, an independent and substantive role in the legislative process and government oversight; 
(B)how improving access to information and developing independent and objective research and analytical capabilities would enable the parliament in each country studied to improve the effectiveness of members and professional staff and would increase legislative transparency and accountability; and 
(C)how modern automation and office systems would improve efficiency and transparency in the work of the parliament in each country studied. 
(2)Countries describedThe countries referred to in paragraph (1) are countries that— 
(A)have established or are developing democratic parliaments which would benefit from assistance described in this resolution; and 
(B)express to the United States Government an interest to receive such assistance. 
(3)Selected countriesFrom the countries studied, the Commission shall select one or more parliaments that it recommends should receive assistance under the provisions of this resolution, based on the criteria in paragraph (1). 
(b)ReportThe Commission shall prepare and submit to the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the appropriate House committees, and the Administrator of the United States Agency for International Development, an annual report on the following: 
(1)Results of studyThe results of the study conducted pursuant to subsection (a). 
(2)Commission activitiesIn accordance with the results of such study, a proposal for the activities of the Commission in the following year, as described in subsection (c). 
(3)Recommendations to usaid(A) In accordance with the results of such study, recommendations to the Administrator of the United States Agency for International Development to design and implement programs of assistance for parliaments of selected countries, including recommendations to achieve the purposes of subparagraphs (B) through (D). 
(B)Such programs of assistance may include— 
(i)efforts to establish or improve existing libraries of parliaments of selected countries, including, but not limited to, providing equipment, Internet access, books, reference materials, government documents, periodical subscriptions and databases; and 
(ii)efforts to improve the efficiency and transparency of legislation and proceedings in parliaments of selected countries, including, but not limited to, providing equipment, Internet access, and desktop publishing capabilities. 
(C) 
(i)In coordination with parliaments in selected countries, USAID should develop detailed, multiyear plans for providing equipment, strengthening library collections, and enhancing research and analysis capabilities in those parliaments. 
(ii)Plans described in clause (i) should include specific goals to be achieved through the provision of assistance, estimated costs of meeting the goals, the conditions under which assistance should be provided, the type of equipment and resources to be provided, and annual plans for assessing the extent to which the goals have been achieved.  
(D)All equipment and books that are provided to selected countries should be inscribed to designate the items as gifts from the United States of America. 
(c)ActivitiesThe Commission shall work with the parliaments of selected countries on a frequent and regular basis in order to— 
(1)allow Commission members and staff to provide expert advice to members and staff of the parliaments of selected countries; 
(2)enable members and staff of parliaments in selected countries to visit the House of Representatives and its support agencies to learn about their operations first-hand; and 
(3)observe and provide recommendations regarding the implementation of the assistance programs described in subsection (b)(3). 
7.Travel Members and staff of the Commission are authorized to travel to foreign countries to carry out this resolution. 
8.Definitions In this resolution: 
(1)Appropriate house committeesThe term appropriate House committees means the Committee on Appropriations, the Committee on House Administration, the Committee on International Relations, and the Committee on Rules of the House of Representatives. 
(2)EquipmentThe term equipment includes basic office and automation equipment (copiers, fax, telephone answering machines, an initial complement of personal computers and printers, software, CD-ROMs, and auxiliary storage media), and library collections and library support automation, as well as the associated training and technical assistance to effectively use such equipment. 
9.Authorization of appropriations There are authorized to be appropriated from the applicable accounts of the House of Representatives to the Commission to carry out this resolution such sums as may be necessary for each of the fiscal years 2005 through 2008. 
 
